Citation Nr: 0718490	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under section 1151, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This appeal is from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).

The appellant testified at a hearing at the Seattle RO before 
the undersigned Veterans Law Judge in March 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2002, of cerebral anoxia 
due to respiratory insufficiency due to coronary 
insufficiency due to generalized atherosclerosis.

2.  VA hospital care, medical treatment, or examination, did 
not cause the veteran's death, which did not result from VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.




CONCLUSION OF LAW

Payment to the appellant of disability and indemnity 
compensation for the death of the veteran resulting from VA 
hospital care or medical treatment is not warranted.  
38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was not provided with notice as 
to ratings or assignment of effective dates.  However, she is 
not prejudiced by this lack of notice, because the Board is 
denying the claims at issue, thus rendering moot any question 
as to assignment of effective date, and rating is not an 
element of the benefit sought.

VA satisfied the remaining duty to notify by means of letters 
dated in March and September 2003, prior to the initial 
adjudication by the RO, addressing the claim at issue.  The 
March 2003 letter misstated the requirements of successful 
claims for DIC, omitting the requirement of proof of VA fault 
in the veteran's death.  Nonetheless, the appellant's May 
2005 notice of disagreement, November 2005 substantive 
appeal, February 2006 statement of the appellant's 
representative, and her March 2006 oral testimony all reveal 
actual knowledge that evidence to substantiate her claim must 
show VA fault in causing the veteran's death.  She was 
informed of her and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in her possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  VA obtained a 
medical opinion necessary to decide the claim.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  DIC Under 38 U.S.C. § 1151

The appellant, in essence, avers in several statements and in 
March 2006 hearing testimony that the veteran was not stable 
upon discharge from VA hospital care on December [redacted], 2002.  
She argues the proof is the repeated respiratory distress and 
atrial fibrillation during his hospitalization that required 
intensive care and delay of his discharge twice.  She argues 
that his respiratory distress and edema just the night before 
his discharge is strong evidence he was not stable at 
discharge.  She avers that VA was negligent in discharging 
the veteran without further hospital observation, and that 
such premature discharge was an error in judgment within the 
meaning of section 1151.

The appellant further avers, in essence, that neither she nor 
anyone in her family was notified of the veteran's discharge.  
She denies she received discharge instructions.  Her 
daughter-in-law averred the same in a written statement of 
March 2006.  The appellant further avers that the veteran was 
placed in Regency under VA contract and that VA had direct 
responsibility for his care at Regency.  She and her 
daughter-in-law aver that the ambulance ride took 45 minutes.  
She and her daughter-in-law further aver that personnel at 
Regency informed them subsequently that the veteran was 
dropped off at the front door and found sitting unattended in 
the lobby, where he had been for an unknown period of time.  
She further avers he was allowed to walk to and from his 
room.  She argues that the stress of the ambulance ride and 
of walking contributed to his death.  She argues there was VA 
negligence in subjecting the veteran to an ambulance ride of 
such duration, and that permitting him to walk was negligent.

Statute provides that VA will pay dependency and indemnity 
compensation for the qualifying death of a veteran in the 
same manner as if such death were service-connected.  
38 U.S.C.A. § 1151(a) (West 2002).

A death is a "qualifying death" if it was not the result of 
the veteran's willful misconduct, and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary [of Veterans Affairs], either by a 
Department employee or in a Department facility as defined 
[by statute], and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 
2002).

As a preliminary matter, there is no question of the 
veteran's willful misconduct in this case.  Additionally, 
this claim does not involve VA surgical treatment.

VA, private ambulance, and private nursing home records 
reveal the following:  The veteran entered VA hospital care 
on December 3, 2002, after developing fatigue, weakness, 
rapid heart rate and decreased blood pressure at home 
according to a telephone report from his home health nurse.  
On admission, rapid heart rate with low blood pressure were 
confirmed and diagnosed by electrocardiogram as atrial 
flutter.  He remained in the hospital until discharge at or 
about 3:00 p.m., on December [redacted], 2002.

Upon discharge, the veteran was transferred by ambulance to 
Regency Rehabilitation Center (Regency), a skilled nursing 
facility.  The ambulance record shows transport between 3:20 
and 3:55 p.m.  The Regency intake report shows his admission 
at 4:00 p.m. accompanied by two attendants, and that he was 
taken to his room by stretcher.  At 4:30 p.m., he came to the 
nurse's station to phone the appellant to inform her he had 
arrived.  At 4:50 p.m., a nursing assistant notified the 
nursing station to call 911, reporting the veteran had been 
sitting on his bed when the nursing assistant entered to 
deliver a tray, and when she turned around, he had slumped 
back in the bed.  Emergency medical technicians arrived 
approximately five minutes after they were called.  
Cardiopulmonary resuscitation failed to revive the veteran.  
He was pronounced dead at 5:26 p.m.  The death certificate 
states the cause of death as cerebral anoxia due to 
respiratory insufficiency due to coronary insufficiency due 
to generalized atherosclerosis.

The records of VA hospitalization from December 3, to 
December [redacted], 2002, reveal past medical history of chronic 
obstructive pulmonary disease (COPD), myocardial infarction 
(MI) in 1970, 1995, and March 2002, status post- left 
hemisphere cerebrovascular accident (CVA) on chronic 
anticoagulation, hypertension, chronic renal insufficiency, 
peripheral vascular disease, hyperlipidemia, history of 
congestive heart failure, status post abdominal aortic 
aneurysm repair, and right lower extremity bypass in July 
2002.

A VA compensation examiner reviewed the veteran's VA medical 
records and noted the following among significant facts, 
which Board review finds to be substantially accurate:  
During hospitalization, discharge was planned for December 6, 
2002, but was cancelled due to high heart rate and dyspnea.  
The veteran was treated for flash pulmonary edema and normal 
sinus rhythm resumed with resolution of the pulmonary edema.  
The veteran's ambulation was advanced as tolerated and 
discharge planning resumed.  Discharge was planned for 
December 10, but again delayed when the veteran developed 
coarse and decreased breath sounds and relatively more 
hypoxia than previously.  His oxygen supplementation was 
increased and respiratory treatment was continued.  Prior to 
discharge on December [redacted], 2002, the treating physician noted 
the veteran's breathing was significantly improved.  Oxygen 
saturation was adequate at 94% on 50% oxygen, and his heart 
rate was normal.  A nursing note stated his oxygen saturation 
was 92% on two liters of oxygen.  He was discharged 
regularly.

A nursing discharge notation of 1:17 p.m., December [redacted], 2002, 
shows regular discharge to a skilled nursing facility by 
ambulance accompanied by emergency medical technician planned 
for 3:00 p.m.  The note recorded that the veteran and family 
received, reviewed, and understood the discharge instruction 
material, and a copy of this discharge summary note was given 
to the veteran.  At 1:23 p.m., the nurse spoke by telephone 
with a licensed practical nurse at Regency, providing the 
discharge instructions, which were received without any 
questions.  Events at Regency are described above.

VA hospital discharge planning notes of December 4 and 5, 
2002, reveal the veteran's election of discharge to a private 
skilled nursing facility.  The December 5, 2002, note reveals 
the placement was under Medicare, not by VA contract.  A VA 
social worker noted the veteran's mental status as alert and 
oriented to time, place, and person.  He was also noted at 
discharge to be alert and oriented to time, place, person, 
and objects.

The appellant's claim is sympathetic.  It is understandable 
that she would believe that because the veteran died shortly 
after leaving VA care, he died because of it, or, in this 
case, because of lack of it.  In applying section 1151, 
regulation provides that VA hospital care or medical 
treatment must be the actual cause of the veteran's death for 
the appellant to be entitled to DIC.  Merely showing that a 
veteran received care and that he died does not establish 
cause.  38 C.F.R. § 3.361(c), (c)(1) (2006).  The evidence 
must show VA hospital care or medical treatment was the 
proximate cause of the veteran's death.  38 C.F.R. § 3.361(d) 
(2006).

"The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  (1) Care, 
treatment, or examination.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical treatment, or examination proximately caused a 
veteran's death, it must be shown that the hospital care, 
medical treatment, or examination caused the veteran's death 
(as explained in paragraph (c) of this section); and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii)" VA furnished 
the hospital care, medical treatment, or examination without 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

The regulatory provisions addressing lack of informed consent 
to not apply in this case, because there is no allegation of 
lack of informed consent for any treatment, and there is no 
evidence of treatment without informed consent.  See 
38 C.F.R. § 3.361(d)(1)(ii) (2006).

Likewise, this decision does not address whether the 
veteran's death was "an event not reasonably foreseeable."  
38 U.S.C.A. § 1151(a)(1)(B) (West 2002); 38 C.F.R. 
§ 3.361(d)(2) (2006); 38 C.F.R. § 3.361(d)(2).  "The statute 
provides that such a finding is necessary only if and when it 
is first determined, under section 1151(a)(1), that the 
additional disability was caused by VA hospital care, medical 
. . . treatment, or examination."  Loving v. Nicholson, 19 
Vet. App. 96, 99 (2006) (italic and boldface emphasis 
omitted).  The same rule must apply to a death alleged to 
have been caused by VA hospital care, because additional 
disability and death are equivalent conditions precedent for 
consideration of benefits under section 1151.  This decision 
does not find VA fault, therefore, it does not reach the 
question of foreseeability.

The VA examiner who reviewed the veteran's claims file and VA 
treatment records in June 2003 found no VA fault in the 
veteran's death.  The examiner noted the veteran's frail 
health, recited the specifics of the veteran's overall 
medical condition and the specific medical condition for 
which he obtained VA hospital care and medical treatment, and 
concluded the evidence showed the veteran was stable when 
discharged.  The examiner concluded there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in discharging him.  
The evidence of record does not show VA caused or was at 
fault for the veteran's death.

The appellant's belief that VA hospital care, medical 
treatment, or examination caused the veteran's death is not 
substantiated by any competent medical opinion.  She stated 
in her substantive appeal that she is not a doctor.  
Likewise, her daughter-in-law has submitted no medical 
credentials or other evidence of competence to make medical 
conclusions.  Their testimony that negligent premature 
discharge from a VA hospital caused the veteran's death is 
not competent evidence of cause or of fault.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

The appellant's contentions regarding VA failure to notify 
the veteran's family of his discharge is irrelevant to the 
claim.  The evidence shows the veteran was mentally and 
legally competent both when he planned for his discharge and 
at the time of discharge.  He chose Regency as his 
destination.  Neither the appellant nor any other person had 
legal custody over the veteran.  Setting aside the 
documentary evidence that the appellant or other family did 
know of his discharge, VA had no obligation to obtain 
permission from anyone but the veteran to plan his discharge 
or to discharge him.  VA had no obligation to notify anyone 
of the veteran's discharge.  Neither failure to notify the 
appellant of the veteran's discharge, nor the appellant's 
testimony that had she known of his discharge she would have 
objected are evidence of that VA caused or was at fault for 
the veteran's death.

The appellant's assertion that VA was responsible for events 
at Regency because the care was under VA control is without 
merit on both factual and legal grounds.  The VA discharge 
planning records show Regency was not under contract to VA 
for the veteran's care.  It is a private facility.  The 
documentary evidence tracks the veteran's progress nearly by 
the minute from the time he left the VA Medical Center until 
his death shows that the ambulance service did not leave the 
veteran at Regency unattended; he was admitted within minutes 
of arrival; he was taken to his room by stretcher; he did not 
walk.  The documentary evidence has greater credibility and 
probative value than the appellant's and the appellant's 
daughter-in-law's testimony on these points.

Even if Regency was contracting with VA for the veteran's 
care, benefits are payable under section 1151 only for a 
qualifying death caused by hospital care, medical treatment, 
or examination by a VA employee or in a Department facility 
over which the Secretary has direct jurisdiction.  
38 U.S.C.A. §§ 1151(a)(1), 1701(3)(A) (West 2002).  Regency 
is not such a facility.  The result of care at Regency is not 
subject to compensation under section 1151 as a matter of 
law.  See 38 C.F.R. § 3.361(e)(2), (f) (2006).

The preponderance of the evidence is that neither VA hospital 
care, nor VA medical treatment, nor VA examination caused the 
veteran's unfortunate death shortly after discharge from a VA 
hospital.  Consequently, there can be no VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  38 U.S.C.A. § 1151(a) (West 
2002); 38 C.F.R. § 3.361 (2006).  DIC under the provisions of 
section 1151 must be denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under section 1151, title 38, United States Code is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


